Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	Claims 21-40 will be allowable once the double patenting rejection overcome. 

Double Patenting

4. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 21 & 23-29 & 36 of instant application are non-provisionally rejected on the ground non-statutory obviousness-type double patenting as being unpatentable over claims 1 & 9-15 of application No. 16/102277. Although the conflicting claims are not identical, they are not patentable distinct from each other because both the claims of the instant application and the claims of the co-pending application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims are not identical, however, the scope of the invention are the same. 
Instant Application
Application (16/102277)
Claim 1: 

A filtration system comprising: a housing comprising a fluid inlet and a fluid outlet, the housing defining an internal volume; a first filter element configured to be removably attached to the housing; a short-range wireless communication tag associated with the first filter element; 


a short-range wireless communication reader associated with the housing, the reader configured to wirelessly send data to and receive data from the short-range wireless communication tag when the short-range wireless communication reader and the short-range wireless communication tag are at a distance that is less than or equal to a communication distance; 

wherein removal of the first filter element from the housing causes movement of the short-range wireless communication tag away from the short-range wireless communication reader by an amount that causes the distance between the short-range wireless communication tag and the short-range wireless communication reader to exceed the communication distance; and 

a system controller, the system controller configured to receive electrical signals from the short-range wireless communication reader; the system controller configured to identify and record patterns in the electrical signals received from the short-range wireless communication reader,

 the patterns comprising OFF phases corresponding to periods of no communication between the short-range wireless communication tag and the short-range wireless communication reader and ON phases corresponding to periods of communication between the short-range wireless communication tag and the short-range wireless communication reader.
Claim 1: 

A filtration system comprising: a housing comprising a fluid inlet and a fluid outlet, the housing defining an internal volume; a first filter element configured to be removably disposed within the housing; a short-range wireless communication tag associated with the first filter element; 

a short-range wireless communication reader associated with the housing, the reader configured to wirelessly send data to and receive data from the short-range wireless communication tag when the short-range wireless communication reader and the short-range wireless communication tag are at a distance that is less than or equal to a maximum communication distance; 

wherein removal of the first filter element from the housing causes movement of the short-range wireless communication tag away from the short-range wireless communication reader by an amount that causes the distance between the short-range wireless communication tag and the short-range wireless communication reader to exceed the maximum communication distance; and 

a system controller, the system controller configured to receive electrical signals from the short-range wireless communication reader, the system controller configured to identify patterns in the electrical signals received from the short-range wireless communication reader; 

the system controller configured to identify ON-OFF-ON patterns in the electrical signals received from the short-range wireless communication reader; wherein detection of an ON-OFF- ON pattern is counted as a filter element removal or a filter reinstallation event; wherein the OFF phase of the pattern corresponds to periods of no communication between the short-range wireless communication tag and the short-range wireless communication reader and the ON phase of the pattern corresponds to periods of communication between the short-range wireless communication tag and the short-range wireless communication reader.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on Monday to Friday from (9:30 to 4:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/Primary Examiner, Art Unit 2648